Citation Nr: 0908758	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-21 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for plantar fasciitis. 


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
plantar fasciitis. 

Because the Veteran has again submitted additional evidence 
after the appeal has been forwarded to the Board for review, 
the Board must again REMAND the claim to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.


REMAND

The claim was previously remanded in September 2008 for RO 
initial consideration because the Veteran did not waive 
initial consideration of any additional evidence submitted 
directly to the Board. The claim was reviewed and 
readjudicated by the RO, and returned to the Board for 
further consideration. 

The claim must again be remanded to the RO, as additional 
evidence in support of the Veteran's claim was submitted to 
the Board in February 2009, without the Veteran's waiver of 
initial consideration of this material by the RO. Again, in 
these circumstances, the law requires that the Board return 
the appeal to the RO/AMC for initial consideration of the new 
evidence. See Disabled American Veterans, et al. v. Secretary 
of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 
38 U.S.C.A. § 7104.  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate this claim 
with consideration to the evidence 
received from the veteran by the Board in 
February 2009. If the benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC). The SSOC must set forth 
that the additional evidence has been 
considered and contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). He is 
advised, however, that any additional evidence submitted 
without a waiver of initial RO consideration will be returned 
to the RO for consideration prior to consideration by the 
Board. The Board presently expresses no opinion on the merits 
of the claim, nor of whether to waive RO consideration of any 
additional evidence, as that is solely within the Veteran's 
discretion. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





